Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 06, 2015

The Court of Appeals hereby passes the following order:

A16A0311. MARY H. SCHRODER v. WESTCHESTER WILTSHIRE
    CONDO. ASSOC.

      Mary Schroder has filed a notice of direct appeal from the trial court’s order
granting Westchester Wiltshire Condominium Association’s motion for a temporary
restraining order (“TRO”). She also has filed several amended notices of appeal, each
seeking redress with respect to several events which, she alleges, occurred as a result
of the TRO and various issues surrounding it.
      An appeal from the grant of a TRO must also be taken by application for
discretionary appeal. OCGA § 5-6-35 (a) (9). In this case, Schroder has not complied
with the discretionary appeal procedure. Moreover, a notice of appeal must be filed
within 30 days after entry of an appealable order to confer jurisdiction upon this
court. OCGA § 5-6-38 (a). Several of Schroder’s amended notices of appeal fail to
identify an appealable order.
      Schroder’s failure to follow the proper procedures deprives this Court of
jurisdiction to consider this appeal, which is accordingly DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             11/06/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.